Citation Nr: 0813831	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  91-00 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Service connection for a psychiatric disorder.

2.	Service connection for a lung disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from December 1973 to March 
1974.              

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 1990 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.      

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

In July 2003 and March 2004, the Board remanded this matter 
for further development.  


REMAND

In previous remands, the Board has requested that the veteran 
be provided with VA compensation examination and opinions for 
his claims.  These requests have not been satisfied yet, 
however.  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(Board errs as a matter of law when it fails to ensure 
compliance with its remand).  

The Board notes that, in September 2006, the veteran was 
provided with a VA compensation examination with a 
psychiatrist.  But the subsequent examination report does not 
provide a nexus opinion.  Moreover, the Board notes that the 
veteran was apparently scheduled for an examination - in 
November 2006 - for his claimed pulmonary disorder, for which 
he apparently did not appear.  But, as the March 2007 letter 
from the Appeals Management Center notes, it is not clear in 
the record whether VA notified the veteran of the scheduled 
examination.      

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
VA examinations with appropriate 
specialists in order to determine the 
nature and severity of any psychiatric or 
lung disorders.  The claims file must be 
made available to and reviewed by the 
examiners in conjunction with the 
examinations, and the examination reports 
should reflect that such reviews were 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
veteran's complaints should be recorded 
in full.  
 
2.  Each examiner should then comment 
on the likelihood (not likely, as 
likely as not, likely) that any 
psychiatric disorder or lung disorder 
is attributable to the veteran's 
service between December 1973 and March 
1974.  Any conclusion reached should be 
supported by a rationale.       

3.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



